Citation Nr: 0005045	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  93-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1989.

This appeal arose from an August 1990 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to service connection 
for headaches and a low back disorder, but which awarded 
service connection for asthma, assigning it a 10 percent 
disability evaluation.  These decisions were confirmed and 
continued by rating actions issued in December 1990 and 
November 1992.  In January 1995, this case was remanded by 
the Board of Veterans' Appeals (Board) for additional 
development.  In July 1996, a rating action continued to deny 
the benefits sought.  In August 1997, the Board again 
remanded the above-noted issues for development (this 
decision had also granted service connection for sinusitis).  
In June 1999, another remand of these issues by the Board was 
issued.  The case was returned to the Board in December 1999.


FINDINGS OF FACT

1.  The veteran has presented credible evidence that his 
headaches and low back pain are related to his service.

2.  The evidence does not show that a chronic headache 
condition was present in service, nor does it show that his 
headaches are etiologically related to a service-connected 
disability.

3.  The evidence of record indicates that the veteran 
suffered an acute back injury in service which resolved by 
discharge, and is not related to his current complaints of 
back pain.

4.  Whether the veteran meets the criteria for the next 
higher rating for asthma cannot be determined from the 
evidence of record.


CONCLUSIONS OF LAW

1.  The veteran has presented evidence of well grounded 
claims for headaches and a low back disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran does not have a chronic headache condition 
which developed in service, or that is proximately due to or 
the result of a service-connected disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.310(a), 
3.655(a) & (b) (1999).

3.  The veteran's low back pain in service was acute and 
transitory in nature and did not result in a chronic 
condition.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b), 3.655(a) & (b) (1999).

4.  The veteran's claim for an increased evaluation for the 
service-connected asthma must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.655(a) & (b) (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
headaches and a low back disorder

Under the applicable criteria, when a claimant fails to 
report, without good cause, for an examination scheduled in 
conjunction with an original compensation claim (which is 
required to establish entitlement to a benefit), the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a) & (b) (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).


FACTS

Headaches

The veteran's service medical records indicated that he was 
seen on January 11, 1989 for tension headaches secondary to 
stress (related to multiple problems at home).  From late 
January 1989 to May 1989, the veteran was treated for 
headaches, sinus congestion, fever, chills, and dizziness.  
These were generally related to upper respiratory disorders.

The veteran was examined by VA in May 1990.  He stated that 
he first suffered from headaches after being exposed to 
various chemicals in service.  The neurological examination 
diagnosed muscle contraction headaches, with a normal 
neurological evaluation.  

Another VA examination of the veteran was performed in June 
1995.  He complained of headaches which occurred two to three 
times per week.  He claimed that these were often associated 
with his asthma.  He described these headaches as squeezing 
and band-like in character and indicated that they were 
bitemporal and bifrontal.  They would occur over and behind 
his eyes.  He also complained of occasional photophobia.  The 
neurological examination was within normal limits.  He was 
diagnosed with vascular headaches of unclear relationship to 
any ears, nose or throat disorders.

In March 1998 and August 1999, VA examinations were scheduled 
in order to ascertain whether or not the veteran's headaches 
were related to or aggravated by his service-connected 
sinusitis and asthma or whether they were related to the 
headaches complained of in service.  However, he failed to 
report to either of these scheduled examinations.


Low back pain

The veteran's service medical records showed that on February 
19, 1989 he reported having low back pain of three weeks 
duration.  He had mild paravertebral lumbar tenderness.  The 
diagnosis was muscle spasms.

The veteran was examined by VA in May 1990.  He claimed that 
he had been lifting heavy objects in service, when he slipped 
and fell against a wall, injuring his back.  He reported 
intermittent numbness and a pinching feeling in the low back, 
but he denied any radiation.  The neurological examination 
noted that he had low back pain consistent with strain.  
There was no evidence of current symptoms or signs, or 
radiculopathy.  The x-ray was negative except for an S1 
transitional vertebrae with spina bifida occulta and 
rudimentary ribat L1 on the right.

Another VA examination of the veteran was conducted in June 
1995.  He complained of low back pain, with occasional 
radiation of pain into the left buttock, down the left leg to 
the ankle.  He reported that the ship he had been aboard in 
service had rolled and he had struck his back against a wall.  
The general examination noted a mild decrease in flexion.  
Lateral flexion, extension and rotation appeared intact.  
There was no tenderness.  Straight leg raises were equivocal 
at 45 degrees.  The orthopedic examination noted normal 
alignment, with mild spasm of the paravertebral musculature 
on forward flexion.  Forward flexion was to 80 degrees; 
extension was to 0 degrees; and lateral bending to both sides 
was to 20 degrees.  Deep tendon reflexes were 2+ at the knees 
and 1+ at the ankles.  He was able to heel and toe walk 
satisfactorily.  Motor strength was 5/5 in both lower 
extremities.  An x-ray showed a congenital defect at L5, a 
possible pars imperfecto or a spina bifida defect.  The 
diagnosis was post traumatic chronic strain, moderately 
symptomatic.

The veteran was scheduled for VA examinations in March 1998 
and August 1999 so that it could be determined whether the 
veteran's symptoms of back pain were related to his 
congenital disorder or to his acute injury in service, or 
whether his current symptoms were related to the spasms noted 
in service.  However, he failed to report to either 
examination.


ANALYSIS

Based upon the current evidence of record, it cannot be found 
that entitlement to service connection for headaches or a low 
back disorder has been established.  In regard to the claim 
for headaches, it is unclear from the available evidence 
whether the veteran's headaches are a separate disorder which 
can be related to his service, or whether they can be 
etiologically related to his service-connected sinusitis or 
asthma.  In regard to the claim for a low back disorder, it 
is unclear from the record whether or not his current 
complaints of back pain are related to a congenital disorder 
or to the acute injury noted in service.  Because the veteran 
failed to report to two scheduled VA examinations, these 
questions can not be answered based on the available 
evidence.  Therefore, the preponderance of the available 
evidence is against the veteran's claims for service 
connection.


II.  Entitlement to an increased 
evaluation for service-connected asthma

According to the applicable criteria, when entitlement or 
continued entitlement to a benefit, such as a claim for an 
increased evaluation, cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such an 
examination, or re-examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.  38 C.F.R. § 3.655(a) & (b) 
(1999); Engelke v. Gober, 10 Vet. App. 396 (1997).

In the instant case, the veteran has requested that an 
increased disability evaluation be assigned to his service-
connected asthma.  Board remands from August 1997 and June 
1999 had ordered that the severity of his pulmonary condition 
be reviewed and evaluated under both the old and new 
regulations pertaining to respiratory disorders.  The veteran 
failed to report for examinations scheduled in March 1998 and 
August 1999.

After a careful review of the record, it is found that an 
increased evaluation for the service-connected asthma has not 
been shown to be warranted.  Initially, it is noted that an 
additional examination was absolutely necessary in order to 
determine the current nature and degree of severity of the 
service-connected asthma.  This information is needed in 
order to determine entitlement to the benefit sought on 
appeal.  Unfortunately, the veteran failed to report to two 
scheduled VA examinations.  He did not provide any good cause 
for these failures.  The RO's failure to obtain the 
information rests solely with the veteran's refusal to 
cooperate with the attempts of the RO to examine his 
condition.  Therefore, it is concluded that the RO has made 
every attempt to obtain the information requested by the 
Board.  Under the circumstances of this case, 38 C.F.R. 
§ 3.655(b) directs that the claim for an increased evaluation 
for the service-connected asthma will be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for asthma.


ORDER

Service connection for headaches is denied.

Service connection for a low back disorder is denied.

An increased evaluation for the service-connected asthma is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

